Citation Nr: 1002494	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1984 to 
January 1987 and from October 1987 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Winston-
Salem, North Carolina Department of Veterans' Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board in January 
2009 for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the objective 
evidence of record demonstrates that both a right knee 
disability and a left knee disability are related to his 
active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
the criteria for the establishment of service connection for 
a right knee disability and a left knee disability have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifested to a compensable 
degree within one year after discharge from service. 38 
U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. § 1113.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran contends that his current right and left knee 
disabilities are the result of his duties as a paratrooper 
from his first period of service, from January 1984 to 
January 1987.  

Service treatment reports reflect no treatment for knee 
problems during the Veteran's first period of service from 
January 1984 to January 1987.  A March 1988 service treatment 
report noted knee problems with no further detail.  The 
Veteran was treated for a left knee injury in April 1990 
while playing football.  In a December 1996 service treatment 
report, the Veteran complained of knee pain and reported a 
history of paratrooping with approximately 30 jumps without 
significant injury.  At this time, the physician noted that 
the December 1996 x-rays of the knees were normal and no 
diagnosis was provided.  

Service personnel records reflect the Veteran was discharged 
from his second period of active duty from October 1987 to 
January 1994 due to bad conduct and, as such, this period is 
a statutory bar to VA benefits.  The Veteran's DD form 214 
for his first period of active service, from January 1984 to 
January 1987, notes that he was awarded a parachutist badge, 
indicating he completed a requisite amount of jumps.  The DD 
form 214 also noted the Veteran's military occupational 
specialty (MOS) was a motor transport operator during his 
first period of active service.

In an April 2008 lay statement, the Veteran's wife reported 
that she had been married to the Veteran for 20 years and had 
known him for 25 years, including prior to his active 
service.  She reported that from June 1985 to December 1986 
the Veteran was jumping out of airplanes and began to 
complain about both of his knees, however, he refused to go 
to a physician about his knee pain.  She also reported that 
over the years, the Veteran continuously complained about the 
chronic and constant pain in his knees.  

VA outpatient treatment reports from January 1997 to 
September 2009 reflect that the Veteran was initially 
diagnosed with bilateral knee pain due to degenerative joint 
disease in January 2004 and was thereafter treated for and 
diagnosed with degenerative joint disease and osteoarthritis 
of the bilateral knees.  

In June 2004, the Veteran's primary care provider, a family 
nurse practitioner at the VA, noted that the Veteran had 
constant pain in both knees, reportedly since 1986, which had 
gotten progressively worse.  A review of x-rays taken in 
January 2004, revealed mild bilaterally symmetric changes of 
degenerative joint disease involving the medial and 
patellofemoral compartments of the knees with mild patella 
alta bilaterally.  The Veteran reported that he served as a 
paratrooper with the 82nd Airborne in the U.S. Army from 1984 
to 1987, at which time he parachuted from Airplanes on 
numerous occasions.  The family nurse practitioner concluded 
that the repeated jumping from airplanes and the stress that 
created on the Veteran's body, more likely than not, lead to 
the degenerative joint disease he was experiencing at the 
relatively young age of 39.  

In a January 2005 statement, the family nurse practitioner at 
the VA, as the Veteran's primary care provider, reported that 
the Veteran continued to have problems with bilateral knee 
pain and swelling.  She opined that it was as likely as not 
that the bilateral knee problems and patellofemoral problems 
were caused by his duties as a paratrooper from 1984 to 1987.  
She explained that the fact that these problems did not 
require a visit to a physician until later in life did not 
dismiss the aggravation to the Veteran's knees during this 
period of honorable service.

In a June 2006 private medical report, a private physician, 
Dr. T.J.E., reported that he was not aware of any new trauma 
to the Veteran's knees or any re-injury since he has been 
treating him.  Dr. T.J.E opined that the Veteran sustained 
trauma in the past which led to his current osteoarthritis 
and that this was most likely related to the Veteran's 
paratrooping experiences in the military, as the Dr. T.J.E 
saw no other cause in the Veteran's history.  

In a December 2006 VA outpatient treatment report, the 
Veteran reported that his current condition was caused by 
jumping out of airplanes as a paratrooper from 1985 to 1987.  
No knee disabilities were diagnosed.  The examiner noted that 
the x-rays of the bilateral knees were negative and there was 
no pathology to render a diagnosis.  The examiner found that 
it was less likely than not that the current knee condition 
was due to injuries received while the Veteran was in active 
service as there was no documentation of any knee injury from 
parachuting while in the service and no documentation of any 
severe injury to the knees or any significant loss of time 
from duty because of the knees.  Finally, the examiner 
explained that the Veteran's injuries in service, from 
football and basketball, were not of a severity that would 
cause any degenerative changes at this point.  

In a September 2009 private medical report, the Veteran 
reported having a long term problem with his knees dated back 
to 1985 when he was a paratrooper.  The Veteran was diagnosed 
with moderate bilateral knee degenerative joint disease.  The 
private physician, Dr. G.V.M., concluded that based on what 
he saw today, it was more likely than not that this current 
condition was from the Veteran being a paratrooper.  

After a careful review of the record, and resolving all doubt 
in favor of the Veteran, the Board has determined, based upon 
the medical and satisfactory lay evidence set forth above, 
that the Veteran's current right knee disability and left 
knee disability were incurred during his active service.  The 
Board finds that the Veteran's service information supports 
his reports of paratrooping during his active service as 
demonstrated by the Veteran's receipt of a parachutist badge, 
the March 1988 report of knee problems and the December 1996 
report of a history of approximately 30 parachute jumps.  The 
post service medical evidence of record reflects that the 
Veteran is currently diagnosed with degenerative joint 
disease and osteoarthritis of the bilateral knees.  

In the June 2004 and January 2005 opinions, the Veteran's 
primary care provider, a family nurse practitioner, concluded 
that repeated jumping from airplanes and the stress that 
created on the Veteran's body, more likely than not lead to 
the degenerative joint disease he was experiencing at the 
relatively young age of 39 and that the fact that these 
problems did not require a visit to a physician until later 
in life did not dismiss the aggravation to the Veteran's 
knees during this period of honorable service.  In June 2006 
and September 2009 private medical records, two different 
private physicians opined that the Veteran's current 
osteoarthritis of the knees was most likely related to his 
paratrooping experiences in the military and that it was more 
likely than not that his moderate bilateral knee degenerative 
joint disease was from the Veteran being a paratrooper.  
Finally, the December 2006 VA examiner was unable to identify 
a condition or provide a diagnosis of any current condition 
of the bilateral knees and opined that it was less likely 
than not that the current knee condition was due to injuries 
received while the Veteran was in active service as there was 
no documentation of any knee injury from parachuting while in 
the service.   With respect to the opinions provided in the 
record, the Board finds that, taken together, they put the 
evidence in relative equipoise.  

Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection for a right knee disability and a left 
knee disability is warranted.  38 C.F.R. § 3.102 (2009).  See 
also 38 U.S.C.A. § 5107(b); Gilbert v. Lewinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Service connection for a right knee disability is granted. 

Service connection for a left knee disability is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


